DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (KR 10-1161145 and its English language equivalent 8,709,651).
Kang et al disclose a binder for a lithium secondary battery electrode. The Electrode slurry composition comprises an active material, conductive material, and a binder, wherein the binder comprises:

    PNG
    media_image1.png
    141
    246
    media_image1.png
    Greyscale

Monomer (a) includes alkyl (meth)acrylates falling within the scope of the instant third monomer,

    PNG
    media_image2.png
    199
    262
    media_image2.png
    Greyscale

(b) includes a nitrile or styrene falling within the scope of the instant third monomer, 

    PNG
    media_image3.png
    107
    275
    media_image3.png
    Greyscale

(ii) a monomer including (meth)acrylic acid falling within the scope of the instant first monomer in an amount of 1-20% (instant claims 1 and 4-6),

    PNG
    media_image4.png
    59
    275
    media_image4.png
    Greyscale

and (iii) a phosphorous-containing monomer falling within the scope of the instant second monomer in an amount of 1-20% (instant claims 1, 7, 8):

    PNG
    media_image5.png
    254
    257
    media_image5.png
    Greyscale

The (i) monomers falling within the scope of the instant third monomer are included in an amount of 79 to 98%. 
While the reference is silent with respect to the claimed properties of the Tg of the first and second monomers, the aqueous solubility at room temperature of the third monomer, the aqueous solubility of the polymer at room temperature, given that the reference resin includes units as preferred by the instant specification in amounts falling within the scope of the instant claims, one of ordinary skill in the art would have expected the reference material to inherently possess these properties given the similarity (instant claims 1 and 2).
The anode active material employed may include silicon or silicon alloys (column 5, line 58 to column 6, line 2; instant claims 10-12 and 14) coated on a current collector (claim 1; instant claims 13 and 15).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the Kang et al reference, choosing to prepare a binder having units as set forth above wherein the selected monomers fall within the defined scope of the first, second, and third monomers, wherein the resultant binder and device would also meet the limitations of the instant claims.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al in view of Sasaki (10,224,549).
Kang et al has been discussed above. The reference teaches a binder for use in a positive or negative electrode slurry composition, but fails to specify a preferred molecular weight for the binder polymer. 
Sasaki teaches a binder polymer for a lithium secondary battery wherein the anode may comprise a silicon or silicon alloy material, and wherein the reference teaches that is known and advantageous for the binder to have a molecular weight of 20,000 to 500,000 for the dispersibility of the anode active material (column 8, line 24-35).
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the Kang et al reference, choosing to prepare a binder having a MW falling within the instantly claimed range as taught to be known and advantageous by Sasaki.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722